DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, as claimed it is unclear as to how the chamber door is configured to close the communication opening when the support body is positioned inside the first chamber and to open the communication opening when the support body is extended from the first chamber. Applicant’s disclosure states the aforementioned limitation is done in response to a user’s request where the chamber door body may further include a control command input unit 711.  The control command input unit 711 is means for generating a control command (extension command) for moving the chamber door 7 from the first point P1 to the second point P2 and a control command (insertion command) for moving the chamber door 7 from the second point P2 to the first point P1.[0097]
Claims 6-20 are rejected as they are dependent upon claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2011/0005276), and further in view of Han (US 2013/0047677).
Regarding claim 1, Moon figures 1-3 teach a laundry treating apparatus comprising: 
a cabinet (10); 
a laundry receiving space (17 accommodating space) defined in the cabinet and configured for receiving laundry therein; 
a support assembly (denoted by 16 in figure 1) included in the laundry receiving space and configured for supporting the laundry; 
a first chamber (20 mechanism compartment) positioned below the laundry receiving space and in fluid communication with the laundry receiving space through a discharging opening (denoted by steam exiting 30 moisture supply unit in figure 2 )and a supplying opening (21 air inlet) of the first chamber; 
an insertion opening (43 chamber) defined in a front face of the cabinet and in fluid communication with the laundry receiving space; 
a communication opening (space in which drawer 42 is received) defined in the front face of the cabinet and in fluid communication with the first chamber; 

a first heat exchanger (24 evaporator) disposed inside the duct and configured to dehumidify air entering the duct; 
a second heat exchanger (26 compressor) disposed inside the duct and configured to heat air passing through the first heat exchanger; 
a chamber door (44 handle) for opening and closing the communication opening; and
a water discharge tank (figure 3 60 drain unit) detachably connected to the chamber door, wherein the water discharge tank is configured to store condensate water discharged from the first heat exchanger.[0023-29][0042-47] 
Moon is silent to a chamber door conveying part configured for reciprocating the chamber door between a first point where the chamber door closes the communication opening and a second point where the chamber door opens the communication opening for removal of the water discharge tank from the first chamber.
Han is directed towards a laundry treating apparatus wherein figure 11 teaches a drawer 160 includes a rail 180 provided in the body part 164 and a roller 183 provided in the housing (H) to guide the movement of the rail 180.  The rail 180 may be provided with a first rod 181 provided in the body part 164 and a second rod 182 spaced apart a predetermined distance from the first rod 181.[0126]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a drawer having a rail, body part, and roller as taught in Han so that the drawer from an into the housing.[0022]
Regarding claim 2, Moon figure 3 teaches a moisture supply part (55 water outlet) included in the first chamber and configured to supply unheated water vapor or heated water vapor into the laundry receiving space; and a water supply tank (50 water supply unit) detachably connected to the chamber door and configured to supply water to the moisture supply part.
Regarding claim 3, Moon figure 3 teaches the chamber door is a drawer configured to be extendable and retractable from and into the first chamber.
Regarding claim 5, Han teaches a control panel (140, a device for inputting control commands and for displaying control processes) for operating the washing machine 100 may be provided in the door 114.[0082] It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the inputting control commands to be configured for generating a control command for moving the chamber door from the first point to the second point and a control command for moving the chamber door from the second point to the first point as automating a manual activity is an obvious modification.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711